ON PETITION FOR REHEARING.
The appellees have asked for a rehearing and the appellee Smith has presented a verified petition to modify the mandate. After carefully considering the petition for rehearing we are content to let the opinion stand.
The petition to modify the mandate discloses that since March 19, 1936, when the hearing was had in the court below, resulting in the order appealed from, there has been a substantial 11.  and material change in the factual situation. It is now made to appear that during the pendency of this appeal all liens against the property of the Piccadilly Realty Company have been discharged; that in June, 1937, a dividend of $4 per share was paid, and in December one of $1 per share was paid on the preferred stock.
This court rendered its opinion herein and entered its mandate upon the situation and facts properly disclosed by the record. No showing having been made of a change in conditions subsequent to the date of the order appealed from, it was assumed that a retrial would disclose the same facts. It was not our purpose to foreclose the parties against a reconsideration on changed conditions.
It is accordingly ordered that the mandate herein (the same being the last paragraph of the original opinion) be and the same is modified to read as follows:
Reversed, with directions to the trial court to set aside its order of January 8, 1937, which denied appellants' cross-petition for a sale of the receivership assets. *Page 295 
The trial court is further ordered to grant a rehearing on appellants said cross-petition and to enter such order or orders as to it shall appear to be just and proper, not inconsistent with this opinion.